On Second Application for Rehearing.
PER CURIAM.
Appellee presents what he terms an extraordinary petition for rehearing, but which is nothing more than a second application for rehearing. He also presents a petition to recall the mandate and stay further proceedings, pending an application to the Supreme Court for a writ of certiorari. It appears from the record that *606judgment of reversal was entered on July 15, 1937. Application for rehearing was denied on August 13, 1937. The mandate was not sent down until August 27, 1937, fourteen days later. The present application was filed September 3, 1937. Appellee had ample time to apply for a stay of mandate, after rehearing was denied, before the mandate issued. Had he done so, no doubt the application would have been granted as of course. Our rules do not contemplate the filing or consideration of second applications for rehearing. The petition now filed presents nothing that had not been previously considered. Such practice is not to be encouraged. Williams v. Conger, 131 U.S. 390, 9 S.Ct. 793, 33 L.Ed. 201.
The second petition for rehearing is dismissed. The petition to recall and stay the mandate is denied.